DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 11, 13-17 and 19 are currently pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca Riley on 02/09/2021.

The application has been amended as follows:  
 Claim 16 is CANCELED in its entirety. 
Claim 14 is AMENDED as follows –“The method of claim 1, wherein the at least one anesthetic is selected from the group consisting of lidocaine, proparacaine, procaine, tetracaine and combinations thereof.”--
at least one non-steroid anti-inflammatory drug is selected from the group consisting of ketorolac, ketoprofen, flurbiprofen, bromfenac, diclofenac and combinations thereof.”--
Claim 19 is AMENDED as follows –“The method of claim 1, wherein the aqueous composition consists of tropicamide, phenylephrine HCl, at least one metal chelator wherein the metal chelator is ethylenediaminetetraacetic acid or a pharmaceutically acceptable salt thereof, lidocaine HCl, at least one tonicity adjusting agent wherein the tonicity adjusting agent is sodium chloride, hydrochloric acid and/or sodium hydroxide, and sodium diclofenac in sterile water.”--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  At the time of the invention, the instantly claimed methodology was not anticipated in the prior art. In addition, it is known in the art that the catecholamines epinephrine, phenylephrine and Shugarcaine (epinephrine with lidocaine, see paragraph [0032] of the instant specification) are readily susceptible to chemical degradation (air, metal, pH), and that storage of said compounds at a pH above 5 lead to rapid degradation of the catecholamine (See Bruss US2008/0269347 published 10/30/2008 [0015]; See Martin WO2007/122580 published 11/1/2007 pages 2, 4 ,6). 
Accordingly, in view of the prior art above, a skilled artisan would not predicted that the claimed catecholamine compositions would yield 95-100% stability as recited in the declaration of 12/23/2020, when the composition comprises a pH that is deleterious to the active agents. See the declaration of 12/03/2020 for the instant application and that of parent application 14506120.     
 Regarding the non-elected specie tropicamide, the closest prior art is Stark (US Patent 4,525,346 published 06/25/1985). Stark teaches ophthalmic compositions consisting of 0.5% wt. tropicamide, 0.01% wt. of the metal chelator disodium edetate, 0.8% wt. of the tonicity adjuster sodium chloride, 0.001% wt. of the preservative Onamer M and purified water (Example 20, col. 13 lines 15-25). Stark does not specifically teach the claimed pH range of above 6 in the composition, nor teach the removal of the preservative Onamer M in order to arrive at the claimed methodology. 
Claim 1, 11, 13-15, 17 and 19 are allowable. The species election as set forth in the restriction requirement Office action mailed on 06/21/2017 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election is hereby withdrawn as to any claim that requires all the limitations of an allowable claim, including claim 11 (epinephrine hydrochloride) and claim 17 (epinephrine, EPI-shugarcaine and tropicamide). 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO

Art Unit 1628






/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628